Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Jihwang Yeo on 12/14/2021.
	The application has been amended as follows:
1.	(Currently Amended) An information processing device comprising:
at least one memory; and
at least one processor configured to:
acquire gradation processing target image data,
acquire light source position information for designating 
acquire, from a neural network using at least both the gradation processing target image data and the light source position information, one or more channels to be applied to the gradation processing target image data in gradation processing that modifies gradation information included in the gradation processing target image data so as to depict a light effect of the virtual light source on the gradation processing target image data, the one or more channels being based on at least a feature of the gradation processing target image data, and the gradation processing including at least one of a process for adding a shadow or a process for highlighting an object in the gradation processing target image data, and


2-13.	(Cancelled).

14.	(Currently Amended) An information processing method comprising:
acquiring, by at least one processor, gradation processing target image data,
acquiring, by the at least one processor, light source position information for designating 
acquiring, by the at least one processor, from a neural network using at least both the gradation processing target image data and the light source position information, one or more channels to be applied the gradation processing target image data in gradation processing that modifies gradation information included in the gradation processing target image data so as to depict a light effect of the virtual light source on the gradation processing target image data, the one or more channels being based on at least a feature of the gradation processing target image data, and the gradation processing including at least one of a process for adding a shadow or a process for highlighting an object in the gradation processing target image data, and 
performing, by the at least one processor, the gradation processing on the gradation processing target image data of modifying the gradation information included in the gradation processing target image data by applying one or more channels to the gradation processing target image data, to generate gradation-processed image data.

15-22.	(Cancelled).

23.	(Previously Presented) The information processing device according to claim 1, wherein the one or more channels are overlapped with the gradation processing target image data in order to generate the gradation-processed image data.



32.	(Previously Presented) The information processing method according to claim 14, wherein the one or more channels are overlapped with the gradation processing target image data in order to generate the gradation-processed image data.

33-38.	(Cancelled).

39.	(Currently Amended) The information processing device according to claim 1, wherein the at least one processor is further configured to: 
estimate the light source position information of the acquired gradation processing target image data. 

40.	(Previously Presented) The information processing device according to claim 1, wherein the neural network includes both an encoder and a decoder. 

41.	(Previously Presented) The information processing device according to claim 1, wherein the light source position information is three-dimensionally provided for the acquired gradation processing target image data. 

42.	(Previously Presented) The information processing device according to claim 1, wherein the light source position information is given by designating any position on a surface of a sphere.

43.	(Currently Amended) The information processing method according to claim 14, further comprising:
estimating the light source position information of the acquired gradation processing target image data. 

44.	(Previously Presented) The information processing method according to claim 14, wherein the neural network includes both an encoder and a decoder. 

45.	(Previously Presented) The information processing method according to claim 14, wherein the light source position information is three-dimensionally provided for the acquired gradation processing target image data. 

46.	(Previously Presented) The information processing method according to claim 14, wherein the light source position information is given by designating any position on a surface of a sphere.

47.	(Currently Amended) A non-transitory computer readable medium storing program instructions for causing at least one processor to:
acquire gradation processing target image data,
acquire light source position information for designating 
acquire, from a neural network using at least both the gradation processing target image data and the light source position information, one or more channels to be applied to the gradation processing target image data in gradation processing that modifies gradation information included in the gradation processing target image data so as to depict a light effect of the virtual light source on the gradation processing target image data, the one or more channels being based on at least a feature of the gradation processing target image data, and the gradation processing including at least one of a process for adding a shadow or a process for highlighting an object in the gradation processing target image data, and
perform the gradation processing of modifying the gradation information included in the gradation processing target image data by applying the one or more channels to the gradation processing target image data, to generate gradation-processed image data.

48.	(Canceled).



50.	(Currently Amended) The non-transitory computer readable medium according to claim 47, wherein the at least one processor is further caused to:
estimate the light source position information of the acquired gradation processing target image data. 

51.	(Previously Presented) The non-transitory computer readable medium according to claim 47, wherein the neural network includes both an encoder and a decoder.

52.	(Previously Presented) The non-transitory computer readable medium according to claim 47, wherein the light source position information is three-dimensionally provided for the acquired gradation processing target image data.

53.	(Previously Presented) The non-transitory computer readable medium according to claim 47, wherein the light source position information is given by designating any position on a surface of a sphere.

54.	(Previously Presented) The information processing device according to claim 1, wherein the feature of the gradation processing target image data is acquired from the gradation processing target image data using a neural network.

55.	(Currently Amended) The information processing device according to claim 1, wherein the light source position information is acquired via a tool for designating the position 


display the gradation processing target image data in a predetermined display region;
display a tool for designating the position 
acquire the light source position information, via the tool displayed in the predetermined display region where the gradation processing target image data is displayed.

Allowable Subject Matter
Claims 1, 14,23,32,39-47,49-56 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references along or in combination teaches the limitations of “acquire light source position information for designating a position of a virtual light source to be applied to the gradation processing target image data, the light source position information being designated by a user,acquire, from a neural network using at least both the gradation processing target image data and the light source position information, one or more channels to be applied to the gradation processing target image data in gradation processing that modifies gradation information included in the gradation processing target image data so as to depict a light effect of the virtual light source on the gradation processing target image data, the one or more channels being based on at least a feature of the gradation processing target image data, and the gradation processing including at least one of a process for adding a shadow or a process for highlighting an object in the gradation processing target image data, and perform the gradation processing of modifying the gradation information included in the gradation .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YANNA WU/Primary Examiner, Art Unit 2611